SUPPLEMENT DATED APRIL 30, 2015 to PROSPECTUS DATED APRIL 29, 2011 FOR MASTERS ACCESS PROSPECTUSES DATED APRIL 11, 2006, AS SUPPLEMENTED DECEMBER 29, 2006, AND PROSPECTUSES DATED MAY 1, 2006 FOR MASTERS IV AND MASTERS VII ISSUED BY DELAWARE LIFE INSURANCE COMPANY DELAWARE LIFE VARIABLE ACCOUNT F This supplement contains information regarding a change to an investment option that is available under your Contract. Effective immediately, the name of the Oppenheimer Capital Income Fund/VA has changed to Oppenheimer Conservative Balanced Fund/VA. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Masters 15/2015
